                                           Case 5:21-cv-00522-VKD Document 5 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     PEBBLE BEACH INVESTMENT GROUP,                     Case No. 21-cv-00522-VKD
                                         LLC,
                                   9                    Plaintiff,                          ORDER TO SHOW CAUSE RE
                                  10                                                        REMOVAL
                                                  v.
                                  11                                                        Re: Dkt. No. 1
                                         SQUARE ONE STARTS, LLC,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          On January 21, 2021, defendant Square One Starts, LLC (“Square One”) removed this

                                  15   matter from the Santa Cruz County Superior Court, asserting diversity jurisdiction under 28

                                  16   U.S.C. § 1332. For purposes of diversity jurisdiction, LLCs are treated like partnerships. Johnson

                                  17   v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Thus, “like a

                                  18   partnership, an LLC is a citizen of every state of which its owners/members are citizens.” Id. The

                                  19   Court has an ongoing obligation to ensure that it has subject matter jurisdiction over an action.

                                  20   Fed. R. Civ. P. 12(h)(3).

                                  21          The notice of removal does not clearly identify the citizenship of all of the

                                  22   owners/members of Square One or of plaintiff Pebble Beach Investment Group, LLC. Thus, the

                                  23   Court cannot determine whether subject-matter jurisdiction exists on the basis of diversity of

                                  24   citizenship.

                                  25          The Court therefore directs defendant to file a response to this order by February 8, 2021,

                                  26   identifying the citizenship of each LLC’s owners/members. Defendant’s response must be

                                  27

                                  28
                                           Case 5:21-cv-00522-VKD Document 5 Filed 01/25/21 Page 2 of 2




                                   1   supported by evidence, via a declaration or otherwise.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 25, 2021

                                   4

                                   5
                                                                                                VIRGINIA K. DEMARCHI
                                   6                                                            United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
